WHITING, J.
(dissenting). From an examination of the complaint, it will be seen that the plaintiff pleaded damages from breach of covenant as to amount of land, and also damages from deceit and false representation. On motion the first cause of action was stricken out, and the only question before us is the proof of damages arising from fraud and deceit. The evidence shows that defendant's agent represented the land to contain 160 acres; but there is absolutely no- evidence to show that such agent knew of the falsity of this statement, nor is there anything in the case from which it could be found that such statement was made in bad faith or recklessly. Therefore there is no fraud upon the part of the agent upon which plaintiff could base his action. There is no evidence to show that defendant knew of, or authorized, the statement made by the agent, and the only attempt to show representations by the principal is by the contents of the deed given by him. We contend that while the giving of the deed might bind the grantor upon the covenant therein, although he had signed the deed without reading the same, yet, to hold him for deceit or fraud, there would need be some evidence to show, not only that he knew the contents of the deed, but that he was using the statement therein for fraudulent purposes knowing of this falsity, and also that such fraudulent purpose was directed toward the plaintiff, or, if not originally directed toward plaintiff, that, at the time the plaintiff finally acted thereon, the defendant knew or had reason to believe that he was acting, relying upon *111such false statement. This case seems to me -lacking- in this respect.
Justice CORSON
states that an examination of the deed would, in his opinion, justify the court in believing- that, it was originally made to Mich-ael Erins-ter, and that the alteration therein was therefore immaterial. With this we cannot agree. We have examined the deed carefully, with the assistance of a magnifying- class, and are satisfied that there was written in the deed with a typewriter some name consisting of two words; the first word having five letters therein, and the second word having eight • letters therein. It will 'be noted that these numbers agree with the number of letters in the name of Peter Threinen, the party who, defendant claims, was grantee in his deed. We therefore think the deed could not properly have been received to prove the contract between plaintiff and defendant without proof explaining the alterations, and that it was not competent evidence, either to show any direct fraud on the part of defendant in his dealings with plaintiff, or to show that defendant knew of any false statements made by his agent; and certainly it was not sufficient evidence to show that defendant was cognizant of or a party to any fraud on the part of the agent, even if there was any evidence to show any fraud on the part of such agent. McCOY, J., taking no part in the decision.